DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claim 1 are currently pending in the application
Claim 1 are rejected under 35 USC 103.
This action is made FINAL.
Response to Amendments
The Amendment filed 01/22/2020 has been entered. Claims 1 remain pending in the application. 
Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
control chip
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over tackle warehouse (NPL YouTube video attached) herein Tackle, in view of Oslund (US2653403), and in view of Steffens (US20120036758A1) and in view of Larson et al. (US20050091905) herein Larson. 
	Regarding claim 1:
Tackle teaches:

    PNG
    media_image1.png
    1075
    1018
    media_image1.png
    Greyscale

A special-shaped dip net provided with an external handle, comprising (minutes 3:26-5:26)
a net rack, (Figure 1, Reference a)
a dip net rod (Figure 1, Reference b)

    PNG
    media_image2.png
    446
    976
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    367
    948
    media_image3.png
    Greyscale

wherein a dip net rod mounting base is arranged at a tail end of the net 5rack (Figure 3, Reference d)
and is provided with a first lock structure; the dip net rod penetrates through the dip net rod mounting base, and the dip net rod is locked on the dip net rod mounting base through the first lock structure; (Minutes 2:26-3:32, see how the user presses on the mounting base into locked position (being the first lock structure) to pull the dip net rod that penetrates through the mounting base) 

    PNG
    media_image4.png
    229
    318
    media_image4.png
    Greyscale

and the handle comprises two connecting parts (Figure 4, References e)
and a handheld part, (Figure 4, Reference f)
the two connecting parts are symmetrically fixed to a 10left side and a right side of the dip net rod mounting base and incline upwards from back to front, (see how the two connecting parts (e) are symmetrically fixed to a 10left side and a right side of the dip net rod mounting base (e) and incline upwards from back to front)
and the handheld part has two ends fixed to the connecting parts on the two sides and is higher than the dip net rod. (see Fig. 4 how the handheld part (f) is fixed to the connecting parts (e) and is higher than the dip net rod (b)


    PNG
    media_image5.png
    1075
    1018
    media_image5.png
    Greyscale

wherein the dip net rod comprises a front dip net rod section (Figure 1, Reference f)
and a rear dip net rod section, (Figure 1, Reference r)

    PNG
    media_image6.png
    239
    396
    media_image6.png
    Greyscale

a 13lantern ring is arranged at a tail end of the front dip net rod section, (Figure 5, Reference I)
a second lock structure is arranged on the lantern ring, (Minutes 3:40-3:48, the second lock structure is activated by the yellow push button in figure 5)
and the rear dip net rod section penetrates through the lantern ring to be inserted into the front dip net rod section and 5is locked on the lantern ring through the second lock structure. (Minutes 3:47-3:48)
However, Tackle doesn’t teach:
clamping grooves engageable with the first lock structure are respectively formed in a front end and a rear end of the dip net rod
wherein the first lock structure comprises a first switch, a first bolt and a first reset spring, a middle of the first switch is hinged to the net rod mounting base, the first reset spring and the first bolt are arranged at a front end and a rear end of a lower surface of the first switch, the first reset spring has an upper end and a lower end making contact with the 
Oslund teaches:

    PNG
    media_image7.png
    297
    529
    media_image7.png
    Greyscale

a special-shaped dip net provided with an external handle (Figures)
comprising a net rack (Figure 1, Reference 5)
a dip net rod (Figure 2, Reference 4)
a dip net mounting base (Figure 2, Reference 25)
a first lock structure (Figure 2, Reference A) 
clamping grooves engageable with the first lock structure are respectively formed in a front end and a rear end of the dip net rod (Figure 1-3, References 22,24)
wherein the first lock structure comprises (Figure 2, Reference A)
 a first switch, (Figures 2, Reference 15)
a first bolt (Figure 2, Reference 14)
and a first reset spring, (Figure 2, Reference 17)
a middle of the first switch is hinged to the net rod mounting base, (see how a middle of the first switch 15 is hinged to the net rod mounting base 16)
the first reset spring and the first bolt are separately arranged at a front end and a rear end of a lower surface of the first switch, (see how the first reset spring 17 and the first bolt 14 are arranged at a front end and a rear end of a lower surface of the first switch 15)
the first reset spring has an upper end and a lower end making contact with the first switch and the dip net rod (see how the first reset spring has an upper end and a lower end separately making contact with the first switch 17 and the dip net rod 4)
and the first bolt has a top fixed to the first switch and a 20bottom matched with the clamping grooves. (see how the first bolt 14 has a top fixed to the switch 17 and a bottom matched with the clamping grooves 22,24)
clamping grooves are formed in a front end and a rear end of the front dip net rod section (Figure 1-3, References 22,24)
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the special-shaped dip net of Tackle since it already discloses a type of locking mechanism in the video with the locking mechanism using grooves of Oslund to facilitate easy use and storage for the user for easy transportation. 
However, Tackle is silent on:
the clamping grooves are formed in a front end and a rear end of the front dip net rod section, 
clamping holes matched with the second lock structure are formed in a front end and a rear end of the rear dip net rod section,
Oslund further teaches:
clamping grooves are formed in a front end and a rear end of the front dip net rod section (Figure 1-3, References 22,24)
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the special-shaped dip net of Tackle since it already discloses a type of second locking mechanism in the video with the locking structure comprising clamping grooves and clamping holes as taught by Oslund to allow the dip net to further extend for the user to be able to catch the fish that are out of reach. 
Tackle doesn’t teach:
wherein the second lock structure comprises a second switch, a second reset spring and a second bolt, a middle of the second switch is hinged to the lantern ring, the second reset 10spring and the second bolt are respectively arranged at a front end and a rear end of a lower surface of the second switch, the second reset spring has an upper end and a lower end separately making contact with the second switch and the rear dip net rod section, and the second bolt has a top fixed to the second switch and a bottom matched with the clamping holes.
Oslund teaches:
wherein the lock structure comprises (Figure 2, Reference A)
 a switch, (Figures 2, Reference 15)
a reset spring, (Figure 2, Reference 17)
and a bolt (Figure 2, Reference 14)
a middle of the switch is hinged to the net rod, (see how a middle of the switch 15 is hinged to the net rod 4 via 16)
the reset spring and the bolt are separately arranged at a front end and a rear end of a lower surface of the first switch, (see how the reset spring 17 and the bolt 14 are separately arranged at a front end and a rear end of a lower surface of the switch 15)
the reset spring has an upper end and a lower end separately making contact with the switch and the dip net rod (see how the reset spring has an upper end and a lower end separately making contact with the switch 17 and the dip net rod 4)
, and the bolt has a top fixed to the switch and a 20bottom matched with the clamping holes. (see how the first bolt 14 has a top fixed to the switch 17 and a bottom matched with the clamping holes 22,24)
It would have been obvious to one having ordinary skill in the art before the effective filing date to include a second lock structure with all the features as disclosed in Oslund since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It would have been an obvious modification because Tackle already discloses a second lock structure to allow the rear dip net rod section to penetrate through the lantern ring to be inserted into the front dip net rod section and changing the components of the lock structure is within the general skill of a worker in the art. 
Tackle doesn’t teach:
the front dip net rod section comprises a lower arc-shaped part and an upper planar part, a plurality of reinforcing ribs are arranged in the front dip net rod section, and the clamping grooves are formed in the planar part.
Steffens teaches:
A special-shaped dip net (abstract and figures)
A front dip net rod section (Figure 1, Reference 32)
A rear dip net rod section  (Figure 1, Reference 34)
the rear dip net rod section penetrates through to be inserted into the front dip net rod section (Figure 2)

    PNG
    media_image8.png
    497
    395
    media_image8.png
    Greyscale

the front dip net rod section comprises a lower arc-shaped part (outer edge of Figure 4, References 42)
and an upper planar part, (outer edge of Figure 4, Reference 58)
a plurality of reinforcing ribs are arranged in the front dip net rod section, (outer edge of Figure 4, Reference 34)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tackle to comprise the features of the front dip net rod section as taught by 
Tackle doesn’t teach:
a cavity is formed in the front end of the dip net rod, a torch is arranged in the cavity, an elastic touch switch is arranged at a tail end of the torch and makes contact with a rear end face of the cavity, a limit collar is arranged at a front end of the torch, a through hole is formed in a 14center of the limit collar, a transparent cover plate is arranged at the through hole, a spacing ring larger than the through hole is arranged on a rear half part of the transparent cover plate, and a rear end face of the transparent cover plate makes contact with the front end of the torch.
Wherein when the transparent cover plate is pressed, the torch moves backwards to push the elastic switch, and thus, on-off of the torch is controlled,
 wherein the torch is provided with a control chip mounted in the torch to control the torch to emit a near light, a distant light, a scattered light, or a twinkling light
Tackle does teach:

    PNG
    media_image9.png
    242
    714
    media_image9.png
    Greyscale

A torch is arranged in the mounting base body (Reference t, Minutes 5:05-5:18)


    PNG
    media_image10.png
    729
    452
    media_image10.png
    Greyscale

a special shaped fishing net (Figure 6)
comprising a front dip net rod section (Figure 6, Reference 39)
a handle (Figure 7, Reference 53)
a cavity is formed in the front end of the dip net rod, (Figure 3, Reference 132)
a torch is arranged in the cavity, (Figure 3, Reference 112)
an elastic touch switch is arranged at a tail end of the torch and makes contact with a rear end face of the cavity, (Figure 3, Reference 131)
a limit collar is arranged at a front end of the torch, (Figure 3, Reference 111)
a through hole is formed in a 14center of the limit collar, (see through hole formed in the center of limit collar 111)
 a transparent cover plate is arranged at the through hole, (Figure 3, Reference 101)
 a spacing ring with a diameter larger than the diameter of the through hole is arranged on a rear half part of the transparent cover plate, (Figure 3, Reference 107)
and a rear end face of the transparent cover plate makes contact with the front end of the torch. (see how when assembled the LED 113 of the torch 112 touches the end of the transparent cover plate 101) 
Wherein when the transparent cover plate is pressed, the torch moves backwards to push the elastic switch, and thus, on-off of the torch is controlled (para0042)
wherein the torch is provided with a control chip mounted in the torch to control the torch to emit a near light, a distant light, a scattered light, or a twinkling light; (para00061-0064)
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the special-shaped dip net of Tackle, since it already discloses a torch configuration in the video, with the torch as disclosed by Larson to provide a better and more secure torch arrangement on the fishing net.
Tackle doesn’t teach:
a plurality of protrusions are arranged on a surface of the handheld part.
Larson further teaches:

    PNG
    media_image11.png
    163
    198
    media_image11.png
    Greyscale

a plurality of protrusions are arranged on a surface of the handheld part the handle. (see Reference p of the handle 53)

Tackle doesn’t teach:
a limit ring is arranged at the front end of the dip net rod.
Larson further teaches:
a limit ring is arranged at the front end of the dip net rod. (Figure 3, Reference 103, 133, para0038)
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the special-shaped dip net of Tackle since it already discloses a torch configuration in the video the torch as discloses by Larson including a limit ring to allow the user to easily turn the light off and on.
Response to Arguments
Applicant's arguments filed 01/22/2020 have been fully considered but they are not persuasive. 
Applicant traversed the objection to the Drawings stating that the “applicant shall furnish a drawing where necessary for the understanding of the subject matter to be patented…” and “an express illustration of feature “a control chip”, and other terms as well as their location is not necessary for understanding by one of ordinary skill in the art. 
This is not found persuasive because under 37 CFR 1.83(a) the drawings must show every feature of the invention specified in the claims.  	
Applicant argued that Tackle is not prior art as defined by 35 U.S.C. 102…that it is not a “printed publication” and not “publically accessible”. 
The examiner asserts that 35 U.S.C. 102(a)(1) states:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 
Tackle is a publically available video posted on YouTube on Jul 13, 2018. A person of the public does not need to subscribe or receive an invitation by the owner to view the video. A simple copy and paste of the provided link will open the video. Additionally where the applicant claims that the video states that it is not publically available to the public. The examiner points the applicant to the paragraph above which states: 
Tackle Warehouse, one of the leading online fishing retailers, takes you behind the closed doors of the world's largest sport fishing trade show - the 2018 ICAST Show in Orlando, Florida. The International Convention of Allied Sportfishing Trades, better known as ICAST, is where the fishing industry introduces the newest products and latest innovations for the upcoming year. 

Closed to the public, Tackle Warehouse delivers the most extensive ICAST video coverage on the web. We interview the actual pro anglers, engineers and product designers behind the new products to give you the most in-depth look possible at this year's newest tackle.  
It is clear that the phrase “Closed to the public” is referring to the ICAST trade show and not the video itself. Therefore, the rejection is maintained.  

Applicant argued that one of ordinary skill in the art would not have success in combining Tackle with Oslund. 
	While the examiner agrees that mechanical function and purpose of the locking mechanism is different between Oslund and the claimed invention, it is still fundamentally teaching a locking mechanism which is obvious to modify with Tackle. Thus, the rejection is maintained.  
	Applicant argued that one of ordinary skill in the art would not have success in combining Tackle with Steffens. 
	Applicant argued that Steffens does not disclose “an upper plantar part” as required by the invention. However, the claims do not specify where the upper plantar part is present and thus Steffens is still readable. 
	Applicant argues that the LED in Larson is not waterproof and is not suitable for use underwater. 
	However, the examiner disagrees and points the applicant to claim 16 of Larson which claims “a watertight seal”. Additionally, this is not required by the claims. 
Applicant argues that “the mere fact that references can be combined does not render the resultant commination obvious unless the results would have been predictable to one of ordinary skill in the art”. 
	The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, the primary reference suggests and teaches the special shaped dip net as claimed without including the details of the locking structure, the lighting unit, and the handheld protrusions. It would have been obvious to combine Tackle with the various references cited above since Tackle preforms the same function as the claimed invention. See claim 1 above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058.  The examiner can normally be reached on M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        
SHADA ALGHAILANI
Examiner
Art Unit 3643